COMMERCIAL SECURITY AGREEMENT Principal Loan Date Maturity Loan No Call/Coll Account Officer Initials $241,932.71 03-04-2008 03-04-2011 9002 4149431 792 References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing ***** has been omitted due to text length limitations. Grantor: Labwire, Inc. (TIN: 37-1501818) 14133 Memorial Ste 1 Houston, Tx 77079 Lender: The Frost National Bank Bellaire Financial Center PO Box 1600 San Antonio, Tx 78296 THIS COMMERCIAL SECURITY AGREEMENT dated March 4, 2008, Is made and executed between LABWlRE, INC. (“Grantor”) and THE FROST NATIONAL BANK (“Lender”). GRANT OF SECURITY INTEREST. For valuable consideration. Grantor grants to Lender II security interest in the Collateral to secure the Indebtedness and agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral. In addition to all other rights which Lender may have by law. COLLATERAL DESCRIPTION. The word “Collateral”·as used in this Agreement means the following described property. whether now owned or hereafter acquired, whether now existing or hereafter arising, and wherever located, in which Grantor is giving to Lender a security interest for the payment of the Indebtedness and performance of all other obligations under the Note and this Agreement: All Accounts In addition, the word “Collateral” also includes all the following, whether now owned or hereafter acquired, whether now existing or hereafter arising, and wherever located: (A) All accessions, attachments, accessories, replacements of and additions to any of the collateral described herein, whether added now or later. (B) All products and produce of any of the property described in this Collateral section. (C) All accounts, general intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment or other disposition of any of the property described in this Collateral section. (D) All proceeds (including insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described in this Collateral section, and sums due from a third party who has damaged or destroyed the Collateral or from that party’s insurer, whether due to judgment, settlement or other process. (E) All records and data relating to any of the property described in this Collateral section, whether in the form of a writing, photograph, microfilm, microfiche, or electronic media, .together with all of Grantor’s right, title, and interest in and to all computer software required to utilize-, create, maintain, and process any such records or data on electronic media. CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all obligations, debts and liabilities, plus interest thereon, of Grantor of Lender, or anyone or more of them, as well as all claims by lender against Grantor or anyone or more of them, whether now existing or hereafter arising, whether related or unrelated to the purpose of the Note, whether voluntary or otherwise, whether due or not due, direct or indirect, determined Of undetermined, absolute or contingent, liquidated or unliquidated, whether Grantor may be liable Individually or jointly with others, whether obligated as guarantor, surety, accommodation party or otherwise. However, this Agreement shall not secure, and the “Indebtedness” shall not include, any obligations arising under Subchapters E end F of Chapter 342 of the Texas Finance Code, as amended. RIGHT OF SETOFF, To the extent permitted by applicable law, Lender reserves a right of setoff in all Grantor’s accounts with lender (whether checking, savings, or some other account). This includes all accounts Grantor holds jointly with someone else and all accounts Grantor may open In the future, However, this does not Include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by law, Grantor authorizes lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any and all such accounts. GRANTOR’S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents and promises to lender that: Perfection of Security Interest. Grantor agrees to take whatever actions are requested by lender to perfect and continue Lender’s security interest in the Collateral. Upon request of Lender, Grantor will deliver to Lender any and all of the documents evidencing or constituting the Collateral and Grantor will note Lender’s interest upon any and all chattel paper and instruments if not delivered to Lender for possession by lender. This is a continuing Security Agreement and will continue in effect even though all or any part of the Indebtedness is paid in full and even though for a period of time Grantor may not be indebted to lender. Notices to Lender. Grantor will promptly notify lender in writing at lender’s address shown above (or such other addresses as Lender may designate from time to time prior to any (1) change in Grantor’s name; (2) change in Grantor’s assumed business name(s); (3) change in the management of the Corporation Grantor; (4) change in the authorized signer(s); (5) change in Grantor’s principal office address; (6) change In Grantor’s state of organization; (7) conversion of Grantor to a new or different type of business entity: or (8) change in any other aspect of Grantor that directly or indirectly relates to any agreements between Grantor and lender. No change in Grantor’s name or state of organization will take effect until after Lender has received notice. No Violation. The execution and delivery of this Agreement will not violate any law or agreement governing Grantor or to which Grantor Is a party, and its certificate or articles of incorporation and bylaws do not prohibit any term or condition of this Agreement. Loan No: 9002 COMMERCIAL SECURITY AGREEMENT (Continued) Page2 of 6 Enforceability of Collateral.
